Per Curiam.
Appeal by the traction company from an order of the district court of the county of Dakota denying its motion for a new trial in proceedings to acquire a right of way over the respondents’ farm. The only question submitted to the jury *537related to the amount of damages to be awarded to the respondents for the taking of their land.
The trial court gave to the jury this instruction: “Now, you will determine at the time the railroad took possession what would be the value of the one hundred sixty acres of land, taken as a whole, without the railroad upon it, but with the railroad near it. That, you see, will give the landowner the benefit of these general benefits which he is entitled to with his neighbors there who didn’t have the railroad running across their farms. Determine that question. Then determine the question of what is the value of the farm with the railroad upon it. The difference between those two sums is the true measure of damages in cases of this kind.”
The giving of this instruction is assigned as error. It was. Minneapolis, St. Paul, Rochester & Dubuque Electric Traction Co. v. Harkins, supra, page 478, 122 N. W. 450.
Order reversed and a new trial granted.